Citation Nr: 1445707	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In March 2013, the Veteran and his mother testified before the undersigned Veterans Law Judge at a hearing conducted at the RO. A copy of the hearing transcript has been associated with the claims file. In November 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records associated with the claims file are dated in February 2014. There is no indication that the Veteran has ceased VA treatment. On remand, the Agency of Original Jurisdiction (AOJ) should obtain the Veteran's updated VA treatment records.

At the time of its November 2013 remand, in pertinent part, the Board directed the AOJ to obtain all outstanding private treatment records. By a January 2014 letter, the Appeals Management Center (AMC) requested that the Veteran either submit his private treatment records himself or submit an authorization to allow VA to assist him in obtaining them. In March 214, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of Presbyterian Hospital of Dallas for May 2012 records for a stroke. While the Veteran is pursuing a claim of entitlement to service connection for a pulmonary disorder and not a stroke, it remains that he indeed identified these records and authorized VA to assist him in obtaining them pursuant to the January 2014 request. On remand, the AOJ should act upon the Veteran's March 2014 authorization and attempt to obtain the Veteran's private treatment records. 

Also at the time of its November 2013 remand, in pertinent part, the Board requested a medical opinion as to whether the evidence clearly and unmistakably established that a current pulmonary disorder, to potentially include asthma, preexisted service, and if so, whether it clearly and unmistakably was not aggravated by service. The Veteran underwent VA examination in December 2013, at which time the VA examiner opined that the Veteran's asthma preexisted service and was not likely aggravated therein. The examiner did not render an opinion, as requested by the Board, as to whether such clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service. The VA opinion is thus inadequate and on remand, the AOJ should obtain an addendum opinion that responds fully to the Board's inquiries. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VAMC in Dallas, Texas, dated from February 2014 to the present. If a negative response is received from any treatment facility, the claims file should be properly documented in this regard and the Veteran should be properly notified.

2. Attempt to obtain and associate with the claims file the Veteran's private treatment records identified and authorized by his March 2014 VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of Presbyterian Hospital of Dallas for May 2012 records for a stroke. If an updated authorization is required, obtain such from the Veteran. If a negative response is received from any treatment facility, the claims file should be properly documented in this regard and the Veteran should be properly notified.

3. After the completion of the above, forward the claims file the examiner who performed the December 2013 VA examination and request an addendum opinion that responds fully to the following. If that examiner, or a qualified substitute, is no longer available or if any examiner determines that a new VA examination is required, so schedule the Veteran. 

The examiner should state whether the evidence clearly and unmistakably establishes that a current pulmonary disorder, to potentially include asthma, preexisted service, and if so, whether it clearly and unmistakably was not aggravated beyond the normal progression of the disease by service. 

The examiner should consider and discuss the Veteran's assertions that his childhood asthma and resultant treatment with allergy shots resolved prior to service and his in-service asthma attacks were caused by weather and his surroundings. 

The examiner is instructed that to find that the disability in question clearly and unmistakably preexisted service and was not aggravated beyond the normal progression of the disease by service, the evidence must be obvious, manifest, and undebatable.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The opinion should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. After completion of the foregoing and all other necessary development, readjudicate the Veteran's claim. If the benefit sought remains denied, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



